Mr. Justice Bigelow delivered the opinion of the court. It appears that the parties on each side claim title to the property from a common source, and that defendant’s claim, both of purchase and possession, is the elder. It would seem to be a fair inference to be drawn from the statements in the bill, that defendants were in full possession of the property at the time the injunction was granted, and if such were the fact, it could hardly matter ho w they got possession since it is not the province of a court of equity to intervene merely to undo an act of trespass. An injunction is in its very nature prohibitive; its usual office is to restrain and not to give affirmative relief. It is true it may sometimes be invoked to prevent a trespass, as where the injury will be irreparable if committed, or where a multiplicity of suits must follow from the threatened act or acts. But to give the court jurisdiction on the ground of irreparable injury, facts must be alleged in the bill showing wherein or for what reason the injury will be irreparable, and why a judgment for damages will not be adequate. The courts of law open their doors for suitors who have been aggrieved. To these, all can apply who claim to have been damaged in person or property. Not so with courts of equity. Their doors open as a general rule, only to those who have no adequate remedy at law. For an injury to property, a judgment against a party who is solvent, is the remedy provided by our system of jurisprudence. In this case there is no claim that the defendants are insolvent and no reasons are given why the alleged injury will be irreparable. Nor is there any pretense that a multiplicity of suits will follow, if an injunction were denied; but on the contrary, appellants’ counsel disclaim any right to an injunction on that ground, and seem to depend mainly upon the ground that a breach of the peace may be committed, if appellees are not enjoined. If we are not mistaken in the inference we -have drawn, no breach of the peace can occur, unless precipitated by appellants. Tested by any rule of chancery jurisdiction known to us, the bill was fatally defective, and the demurrer to it was properly sustained, the injunction dissolved and the bill dismissed. Chicago Public Stock Exchange v. McCloughry, 148 Ill. 372, and authorities there cited. No complaint is made as to the amount of damages assessed, and the decree of the Circuit Court is affirmed.